318 S.W.3d 87 (2009)
2009 Ark. 307
ARKANSAS DEPARTMENT OF HUMAN SERVICES, Appellant,
v.
J.D., Appellee.
No. 09-254.
Supreme Court of Arkansas.
May 21, 2009.

MOTION FOR RULE ON CLERK
PER CURIAM.
Appellant, the Arkansas Department of Human Services (ADHS), by and through its attorney, Tabitha McNulty, has resubmitted a motion for rule on clerk to file the record and have its appeal docketed. ADHS had previously filed a motion for rule on clerk after the clerk refused to docket its appeal and would not accept the record due to a failure to comply with Arkansas Rule of Appellate Procedure-Civil 5(b)(1). On April 16, 2009, we remanded the case to the trial court for compliance with Rule 5(b)(1). See Ark. Dep't of Human Servs. v. J.D., 2009 Ark. 209, 307 S.W.3d 585 (per curiam).
On May 7, 2009, the trial court issued an order for the purposes of strictly complying with the requirements of Rule 5(b)(1). The circuit court's order reflects the reasons for ADHS's motion for extension of time; states that the time to lodge the record had not yet expired when the motion was filed; states that all parties had an opportunity to be heard on the motion; and that ADHS had made financial arrangements with the clerk and reporter and has paid both. As the extension order is now in compliance with Rule 5(b)(1), the motion is granted. Our clerk is directed to accept the record and docket the appeal.
Motion for rule on clerk granted.